Citation Nr: 1749703	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to March 1954.  He was awarded a Purple Heart Medal with one oak leaf cluster and the Combat Infantryman Badge.  He died in May 2007, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a (date) rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case has been twice remanded by the Board; first in March 2010, and again in September 2012.  It has been returned to the Board for appellate review.

In May 2017, the Board sought a medical expert opinion from the Veterans Health Administration (VHA).  The opinion was provided in July 2017 and is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The Veteran died in May 2007.  The cause of death listed on his death certificate was anoxic encephalopathy due to cardiopulmonary arrest of unknown cause.

2. At the time of the Veteran's death, he was service-connected for residual scars of his gunshot wound to the right side of his neck, his left nasal orbital area, his right leg, his right shoulder, and his left hand.

3. The most probative evidence is against a finding that any service-connected disability, singly or jointly with some other condition, was the immediate or underlying cause of the Veteran's death, was etiologically related thereto, contributed materially or substantially to death, combined to cause death, or aided or lent assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103(a) have been met.  VA has notified the appellant in this case of the information and evidence needed to substantiate the claim, to include notice or what part of that evidence is to be provided by the appellant, and notice of what part VA will attempt to obtain.  There has been no allegation of notice error.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining VA medical opinions.  There is no evidence that additional records have yet to be requested, or that additional opinions are in order.  As discussed in detail below, numerous VA medical opinions have been obtained in this case and while some of these have previously been determined to be inadequate in certain respects, the most recent VHA opinion adequately remedies any such deficiencies.  

Entitlement to service connection for the cause of the Veteran's death

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record shows that the Veteran was service connected for residual scars of his gunshot wound to the right side of his neck, his left nasal orbital area, his right leg, his right shoulder, and his left hand, at the time of his death.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  Service-connected disability will be considered as the principal cause of death when that disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2016).

The appellant contends that the Veteran's death was caused in part by failure on the part of paramedics to intubate him promptly following cardiopulmonary arrest in May 2007, which failure she attributes to residuals of his service-connected neck scar. Alternately, the appellant contends that the surgery performed in 1953 following the gunshot wound he received in service during the Korean War resulted in a myocardial infarction that caused injury to the Veteran's heart, contributing to heart disease later in life and, ultimately, to his death.

The record shows that in early May 2007, the Veteran was found unresponsive outside his place of employ, and was determined to have suffered anoxic encephalopathy post cardiopulmonary arrest.  Paramedics attempted to intubate him in the field, but were unable to do so for reasons that are not apparent from the record.  The Veteran was transported to the emergency department of a hospital where he was intubated and stabilized.  However, EEG testing on admission showed only brainstem functioning, leading treating neurologists to give a poor prognosis.  The Veteran's family agreed to withdrawal of life support, and the Veteran passed away on May 15, 2007.  The Veteran's death certificate lists "anoxic encephalopathy" due to "cardio-pulmonary arrest" of "unknown cause" as his official cause of death.

The record shows the Veteran suffered from coronary artery disease (CAD) in the later years of his life.  Private treatment records from December 2006 show the presence of CAD with mitral stenosis.  The Veteran also suffered from end-stage renal disease.  Although he was service connected for residual scarring to his face and throat as a result of a gunshot wound suffered while serving in the Korean War, treatment records do not show complaints of difficulty with swallowing, or other symptoms related to these scars.  However, the Veteran's surviving spouse has consistently contended that the scarring resulted in difficulty swallowing throughout the Veteran's later life.  As difficulty swallowing is a symptom susceptible of lay observation, the Board finds these statements credible, and accepts that the Veteran had difficulty swallowing due to his service-connected scarring.  

In order to determine whether any service-connected disability was causally related to the Veteran's death, a VA examiner reviewed the medical file in June 2010, and opined that there was no causal relationship.  That examiner explained that, with respect to scarring, the record revealed no "internal scarring of any significance, but rather a skin scar," that would not be expected to cause difficulty with intubation.  Hence, he opined that "it [was] less likely than not that [scarring] contributed to his ultimate demise."  Rather, the examiner suggested that "[t]he fact that [the Veteran] was not able to be intubated in the field [may have been] a reflection of the EMS personnel's inability to perform successful intubation on the ground versus the Emergency Room physician's ability to intubate him in a more controlled environment on an examination table."  

With respect to the question of whether the in-service cardiac episode, described above, caused injury to the Veteran's heart that was causally related to his death, the examiner stated that treating providers at the time concluded that administration of epinephrine had caused a myocardial infarction, but that the Veteran did not sustain any lasting damage to his heart.  The examiner agreed with this assessment.  

The Board is also in receipt of an April 2010 private opinion from a medical doctor who acknowledges his letter was submitted pursuant to his personal friendship with the Veteran's surviving spouse.  There is no indication the doctor ever treated or examined the Veteran.  That doctor wrote, "[i]t is my opinion as a neuroradiologist that the gunshot injury to [the Veteran's] face entering near his orbit and traveling through his throat, caused difficulty in intubation at the time of initial attempt.  Emergency medical technologists in the St. Louis area are very well trained and highly qualified.  For them to have had trouble in [The Veteran's] case suggests strongly that the scar tissue in his throat hampered their efforts.  I also believe that there is sufficient evidence with the ST wave changes on the EKG while in the military hospital to suggest that some cardiac injury may have occurred." 

A second VA examiner conducted a file review in August 2014.  That examiner opined that it was "extremely unlikely that the Veteran's death by anoxic encephalopathy due to cardiopulmonary arrest due to unknown cause was related to the March 1953 surgery that was associated with initial diagnosis of myocardial infarction."  He added that it was "extremely unlikely that superficial neck scars caused the intubation difficulties or that the delay in intubation contributed to this veteran's death."

Because neither examiner gave due consideration to the Veteran's surviving spouse's credible reports of difficulty swallowing due to scarring, the Board forwarded the claims file to a VHA medical expert to furnish an opinion in July 2017.  

Pursuant to a thorough review of the claims file, that expert stated that she did not believe that the difficulty intubating the Veteran was related in any way to in-service injury, or to scarring resulting therefrom.  She explained:

[T]he [mortar shell] fragment passed slightly anterior to the left inner canthus, through the nasal bone, the left middle turbinate, the nasal septum and the right inferior turbinate.  It then passed through the right antrum and through the pterygomandibular fossa to exit in the right side of the neck along the anterior border of the stern mastoid muscle.  This explains why the scar when palpate was found to be freely movable without pain on subsequent examinations - it had no attachment to deeper structures.  Intubation can be difficult in the field due to difficulty positioning the patient and lack of access to suctioning, and not necessarily to abnormal anatomy.  [The Veteran] was intubated in the ER when moved there.

Regarding the possibility of cardiac damage related to his 1953 intraoperative event having led to later cardiac complications, I cannot find evidence for that supposition either.  [The Veteran] received epinephrine during his first nasal surgery to prevent excess bleeding, a common practice.  Most likely in response to this, he developed extreme hypertension, reactive brachycardia and then hypotension.  He demonstrated EKG changes during this episode.  Once resolved, he did not show any further changes or need for interventions, and the cardiologist seeing him then felt this was not consistent with ischemia.

The Board finds this opinion convincing.  It is reasoned, thorough, and based on a review of the entire claims file.  It is therefore afforded greater weight than the above-discussed April 2010 private opinion.  Critically, the April 2010 private opinion was furnished without the benefit of access to the case file, and specifically, to information regarding the precise nature of the Veteran's in-service injury and surgical complications.  Further, it relies too heavily on conjecture; indeed, there is no objective evidence in the record of lasting damage to the Veteran's heart as a result of his in-service intraoperative cardiac event, nor is there any objective evidence of internal scarring to the throat that would be expected to make intubation more difficult.  In contrast, the July 2017 VHA expert opinion benefits from access to the full record, and bases its reasoning on all of the documentary evidence available in this case.  As such, the Board finds that it constitutes the most probative evidence of record on the questions at issue.

While the Board has considered carefully and with sympathy the Veteran's surviving spouse's statements with respect to his difficulty swallowing, and considers these statements credible evidence in this case, there is simply no objective evidence of internal scarring that would be expected to cause difficulty with intubation.  In contrast, several experts who reviewed the record in this case have indicated that intubation in the field is often difficult for reasons unrelated to a patient's anatomy.  As such, the surviving spouse's credible statements are ultimately found to be less probative than the 2017 VHA expert opinion.

In sum, the competent and most probative evidence of record is the July 2017 VHA opinion, and, to a lesser extent, the prior VA examiners' opinions.  As these medical opinions of record are against the claim, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


